DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 26 December 2018 are suitable for examination purposes.
Specification
Abstract
The abstract of the disclosure is objected to because it fails to recite process steps.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Disclosure/Claims
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Independent claim 11 recites “exposing a toothpick to a basic solution.” It is the Primary Examiner’s position that a basic solution is one having a pH > 7, yet the instant specification discloses only “a basic water solution with a pH of about 8 .
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR MAKING FLAVORING AND/OR NICOTINE INFUSED TOOTHPICK.
Claim Interpretation
Claims 1 & 17 recite “a basic [water] solution having a pH of 8 or greater.” The Primary Examiner considers that the lack of a specific upper bound to the range is definite as the pH scale runs up to 14. Consequently this phrase is interpreted as “having a pH of 8-14.”
Claims 2, 8, and 12 recite heating (aqueous) solutions to certain approximate temperatures “or higher.” The Primary Examiner, in reviewing the claims in light of the specification, does not include vapor-phase treatment within the scope of the invention. Consequently, the lack of a specific upper bound is definite as it can be no higher than the boiling point of the solution. See, e.g., the instant specification at [0011] in which the highest temperature disclosed is “about 200°F,” which supports the Primary Examiner’s interpretation of close to the boiling point of the (aqueous) solutions (the boiling point of pure water being 212°F).
With respect to claim 6, this claim recites “placing said additive solution and said toothpick in a vacuum of 0.85 bar or less.” The Primary Examiner considers that the lack 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Claim 22, which depends from claim 17, recites “said heating.” It is unclear to which instance of heating “said heating” is being referred to: “heating said basic water solution to a temperature of about 170°F to about 185°F” or “heating said toothpicks.” Consequently, the metes and bounds of the claim are impossible to determine.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0313695 A1.
With respect to claim 1, US ‘695 teaches a method for making flavored toothpicks [e.g., abstract]. The method comprises placing a batch of previously manufactured toothpicks in a basic, warm water wash (i.e., a basic solution) having a pH of greater than 7 [0016-0017]; and placing the treated toothpicks in a solution containing an additive, masking agent, sweetening agent, and flavoring [0018-0021]. US ‘695 discloses, as additive, nicotine [0019], in combination with flavoring agent(s) [0024] and sweetening agent(s) [0025].
US ‘695 discloses “pH above 7” which includes the claimed range of “a pH of 8 or greater.” In the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP §2144.05(I). Further, US ‘695 teaches that the alkalinity of the warm water wash reduces wash time or temperature by targeting the cellulose structure of the wood, removing portions of the cellulose, thereby increasing the porosity without otherwise compromising the structure of the wood [0017]. Based on this, it is the Primary Examiner’s position that the pH of the warm water In re Applied Materials, Inc., 103 USPQ2d 2000, 692 F.3d 1289 (Fed. Cir. 2012) at 1297.
With respect to claim 2, US ‘695 teaches an exemplary warm water wash of birch toothpicks: approximately 150°F for approximately 1-2 hours. This reference does not explicitly teach a warm water wash temperature of 160°F or higher as recited in this claim. Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. MPEP §2144.05(II)(A): “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the Primary Examiner’s position that, in teaching “approximately 150°F,” which is close to the claimed range beginning at 160°F, the “general conditions” of the claim are disclosed. See Aller, 220 F.2d at 456 and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) at 276. As noted above, the purpose of the warm water wash — regardless of pH — is to promote the removal of cellulose (“heavy cellulose”) [0016] and to increase the porosity of the wood [0016-0017]. Based on this, it is the Primary Examiner’s position that the In re Applied Materials, Inc., 103 USPQ2d 2000, 692 F.3d 1289 (Fed. Cir. 2012) at 1297.
With respect to claim 3, US ‘695 does not explicitly teach drying the toothpicks prior to placing the treated toothpicks in a solution containing an additive, masking agent, sweetening agent, and flavoring. It is the Primary Examiner’s position that, after the warm water wash, the toothpicks will be at least partly saturated with the warm water wash solution. In order to allow for the uptake and retention of additive-containing solution, it would have been advantageous and, consequently, obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of US ‘695 so as to dry the toothpicks after removing them from the warm water wash and before infusing them with the additive-containing solution.
With respect to claim 6, US ‘695 teaches, in an embodiment, using vacuum pressure to infuse the flavoring and additives into the toothpicks [0028]. Specifically, prima facie case of obviousness exists. MPEP §2144.05(I). It is the Primary Examiner’s position that, in teaching a pressure range encompassing that claimed, the “general conditions” of the claim are disclosed. See Aller, 220 F.2d at 456 and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) at 276. US ‘695 further discloses that the vacuum pressure is used to achieve homogenous distribution of additives and/or flavoring throughout the substrate [0028] and that the disclosed P ≤ 0.9 bar is useful to ensure that the substrate is fully saturated [0030]. Based on this, it is the Primary Examiner’s position that the vacuum pressure applied is a result-effective variable affecting the homogeneity and degree of saturation of the toothpicks. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the vacuum pressure in US ‘695 by routine experimentation. MPEP §2144.05(II). There is no evidence of record that obtaining the claimed pressure was beyond the capabilities of one of ordinary skill in the art or produced any unexpectedly beneficial properties, further supporting the Primary Examiner’s position that optimization of the vacuum pressure would have been obvious. In re Applied Materials, Inc., 103 USPQ2d 2000, 692 F.3d 1289 (Fed. Cir. 2012) at 1297.
With respect to claim 9, US ‘695 teaches that the warm water wash is made basic by addition of sodium hydroxide [0017].
With respect to claim 10, as noted above, US ‘695 teaches a nicotine additive [0019].
Claims 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0313695 A1, as applied to claim 1 above, further in view of WO 2015/084544 A1.
Claim 4 & 5
While US ‘695 teaches that the additive and flavoring solution can be alcohol-based [0021], this reference does not specify that this solution contains alcohol and glycerin.
WO ‘544 teaches that it is known, in the art of making nicotine-containing solutions suitable for human consumption, propylene glycol (an alcohol) and glycerin are known components of “biologically acceptable liquid carriers” for the nicotine-containing solution [abstract, 0048].
Since US ‘695 teaches nicotine in general, and does not limit the specific components of the nicotine solution, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have selected, as carrier components for the nicotine in US ‘695, those known in the art: propylene glycol (an alcohol) and glycerin. One of ordinary skill in the art would have been motivated by the desire and expectation of achieving a flavoring solution for the toothpicks. MPEP §2143(I)(A).
Claims 7 & 8
With respect to claim 7, as noted above, it would have been obvious to one of ordinary skill in the art to utilize a nicotine solution comprising propylene glycol and 
With respect to claim 8, US ‘695 teaches a temperature of 140°F or greater. In the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP §2144.05(I).
Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0313695 A1 in view of WO 2015/084544 A1 alone or, in addition, CH 673764 A5.
Claim 11
With respect to claim 11, US ‘695 teaches a method for making flavored toothpicks [e.g., abstract]. The method comprises placing a batch of previously manufactured toothpicks in a basic, warm water wash (i.e., a basic solution) having a pH of greater than 7 [0016-0017]; and placing the treated toothpicks in a solution containing an additive, masking agent, sweetening agent, and flavoring [0018-0021]. US ‘695 discloses, as additive, nicotine [0019], in combination with flavoring agent(s) [0024] and sweetening agent(s) [0025].
US ‘695 does not explicitly teach removing the toothpicks prior to placing the treated toothpicks in a solution containing an additive, masking agent, sweetening agent, and flavoring. It is the Primary Examiner’s position that this is inherent as the toothpicks are disclosed as being “added” to the flavoring solution. The toothpicks must necessarily be removed from the warm water wash in order to be added in this fashion. Further, as 
US ‘695 further teaches removing the infused toothpicks from the solution [0022]. 
US ‘695 does not explicitly teach a separate step of adding a mix containing glycerin and alcohol after removing the toothpicks from the nicotine-flavoring infusing solution. As an initial point, the Primary Examiner notes that, in the recitation of this claim, this step is not required to come after removing the toothpicks from the nicotine-flavoring infusing solution. From this perspective, as noted above, it would have been obvious to one of ordinary skill in the art to utilize a nicotine solution comprising propylene glycol and glycerin. This nicotine solution is gradually taken up by the toothpicks over the course of, e.g., 3 hours [0021]. Initially absorbed solution reads on the claimed adding additive solution step and subsequently absorbed solution reads on the claimed adding a mix comprising glycerin and alcohol to said toothpick after the adding additive solution step.
In the alternative, the Primary Examiner additionally cites CH ‘764 which teaches an additional flavored coating applied to nicotine-infused toothpicks after their infusion and subsequent drying [2:65-67]. US ‘695 does not proscribe the application of an additional material to the toothpicks, including a flavored coating. WO ‘544 establishes that it is known in the art to manufacture additive solutions comprising a base of propylene 
Claim 12
With respect to claim 12, US ‘695 teaches an exemplary warm water wash of birch toothpicks: approximately 150°F for approximately 1-2 hours. This reference does not explicitly teach a warm water wash temperature of 160°F or higher as recited in this claim. Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. MPEP §2144.05(II)(A): “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the Primary Examiner’s position that, in teaching “approximately 150°F,” which is close to the claimed range beginning at 160°F, the “general conditions” of the claim are disclosed. See Aller, 220 F.2d at 456 and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) at 276. As noted above, the purpose of the warm water wash — regardless of pH — is to promote the removal of cellulose (“heavy cellulose”) [0016] and to increase the porosity of the wood [0016-0017]. Based on this, it is the Primary Examiner’s position that the temperature of the warm water wash is a result-effective variable affecting the degree of cellulose removal and final porosity of the toothpick. It is also the Primary Examiner’s In re Applied Materials, Inc., 103 USPQ2d 2000, 692 F.3d 1289 (Fed. Cir. 2012) at 1297.
Claims 13 & 14
While US ‘695 teaches that the additive and flavoring solution can be alcohol-based [0021], this reference does not specify that this solution contains alcohol and glycerin.
WO ‘544 teaches that it is known, in the art of making nicotine-containing solutions suitable for human consumption, propylene glycol (an alcohol) and glycerin are known components of “biologically acceptable liquid carriers” for the nicotine-containing solution [abstract, 0048].
Since US ‘695 teaches nicotine in general, and does not limit the specific components of the nicotine solution, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have selected, as carrier components for the nicotine in US ‘695, those known in the art: propylene glycol (an alcohol) and glycerin. One of ordinary skill in the art would have been motivated by the 
Claims 15 & 16
With respect to claim 15, US ‘695 teaches, in an embodiment, using vacuum pressure to infuse the flavoring and additives into the toothpicks [0028]. Specifically, application of a vacuum of more than 10% below atmospheric pressure is useful to ensure that the substrate is fully saturated [0030].
With respect to claim 16, US ‘695 teaches that the warm water wash is made basic by addition of sodium hydroxide [0017].
Claims 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0313695 A1 in view of WO 2015/084544 A1 alone or, in addition, CH 673764 A5.
Claim 17
With respect to claim 17, US ‘695 teaches a method for making flavored toothpicks [e.g., abstract]. The method comprises placing a batch of previously manufactured toothpicks in a basic, warm water wash (i.e., a basic solution) having a pH of greater than 7 [0016-0017]; and placing the treated toothpicks in a solution containing an additive, masking agent, sweetening agent, and flavoring [0018-0021]. US ‘695 discloses, as additive, nicotine [0019], in combination with flavoring agent(s) [0024] and sweetening agent(s) [0025].
US ‘695 discloses “pH above 7” which includes the claimed range of “a pH of 8 or greater.” In the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP §2144.05(I). Further, US In re Applied Materials, Inc., 103 USPQ2d 2000, 692 F.3d 1289 (Fed. Cir. 2012) at 1297.
US ‘695 teaches an exemplary warm water wash of birch toothpicks: approximately 150°F for approximately 1-2 hours. This reference does not explicitly teach a warm water wash temperature of about 170°F to about 185°F as recited in this claim. Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. MPEP §2144.05(II)(A): “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the Primary Examiner’s position that, in teaching “approximately 150°F,” which is close to the claimed range, the “general conditions” of the claim are disclosed. See Aller, 220 F.2d In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) at 276. As noted above, the purpose of the warm water wash — regardless of pH — is to promote the removal of cellulose (“heavy cellulose”) [0016] and to increase the porosity of the wood [0016-0017]. Based on this, it is the Primary Examiner’s position that the temperature of the warm water wash is a result-effective variable affecting the degree of cellulose removal and final porosity of the toothpick. It is also the Primary Examiner’s position that it is a matter of engineering necessity for the artisan, in performing the method of US ‘695, to select a temperature that would yield the desired porosity result for a given type of wooden toothpick. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the temperature of the warm water wash in US ‘695 by routine experimentation. MPEP §2144.05(II). There is no evidence of record that obtaining the claimed temperature was beyond the capabilities of one of ordinary skill in the art or produced any unexpectedly beneficial properties, further supporting the Primary Examiner’s position that optimization of the warm water wash temperature would have been obvious. In re Applied Materials, Inc., 103 USPQ2d 2000, 692 F.3d 1289 (Fed. Cir. 2012) at 1297.
US ‘695 additionally teaches agitating [0016] for approximately 1-2 hours. This overlaps the range of 2-3 hours claimed. In the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP §2144.05(I). Additionally, the endpoint of 2 hours is anticipatory.
US ‘695 does not explicitly teach drying the toothpicks prior to placing the treated toothpicks in a solution containing an additive, masking agent, sweetening agent, and flavoring. It is the Primary Examiner’s position that, after the warm water wash, the 
While US ‘695 teaches that the additive and flavoring solution can be alcohol-based [0021], this reference does not specify that this solution contains alcohol and glycerin.
WO ‘544 teaches that it is known, in the art of making nicotine-containing solutions suitable for human consumption, propylene glycol (an alcohol) and glycerin are known components of “biologically acceptable liquid carriers” for the nicotine-containing solution [abstract, 0048].
Since US ‘695 teaches nicotine in general, and does not limit the specific components of the nicotine solution, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have selected, as carrier components for the nicotine in US ‘695, those known in the art: propylene glycol (an alcohol) and glycerin. One of ordinary skill in the art would have been motivated by the desire and expectation of achieving a flavoring solution for the toothpicks. MPEP §2143(I)(A).
US ‘695 teaches, in an embodiment, using vacuum pressure to infuse the flavoring and additives into the toothpicks [0028]. Specifically, application of a vacuum of more 
US ‘695 further teaches removing the infused toothpicks from the solution [0022]. 
US ‘695 does not explicitly teach a separate step of adding a mix containing glycerin and alcohol after removing the toothpicks from the nicotine-flavoring infusing solution. As an initial point, the Primary Examiner notes that, in the recitation of this claim, this step is not required to come after removing the toothpicks from the nicotine-flavoring infusing solution. From this perspective, as noted above, it would have been obvious to one of ordinary skill in the art to utilize a nicotine solution comprising propylene glycol and glycerin. This nicotine solution is gradually taken up by the toothpicks over the course of, e.g., 3 hours [0021]. Initially absorbed solution reads on the claimed adding additive solution step and subsequently absorbed solution reads on the claimed adding a mix comprising glycerin and alcohol to said toothpick after the adding additive solution step.
In the alternative, the Primary Examiner additionally cites CH ‘764 which teaches an additional flavored coating applied to nicotine-infused toothpicks after their infusion and subsequent drying [2:65-67]. US ‘695 does not proscribe the application of an additional material to the toothpicks, including a flavored coating. WO ‘544 establishes that it is known in the art to manufacture additive solutions comprising a base of propylene glycol (an alcohol) and glycerin. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to a have applied either another layer of nicotine-containing flavoring or an additional flavoring in a propylene glycol and glycerin base. One of ordinary skill in the art would have been 
US ‘695 teaches finally heating and drying [0022]. Cooling of the finished toothpicks is inherent else they would not be able to be packaged, shipped, used, etc.
Claims 18-20
US ‘695 teaches that the additive solution contains nicotine [0019] and flavoring [0024].
Claim 21
US ‘695 teaches, in an embodiment, using vacuum pressure to infuse the flavoring and additives into the toothpicks [0028]. Specifically, application of a vacuum of more than 10% below atmospheric pressure is useful to ensure that the substrate is fully saturated [0030]. Taking atmospheric pressure at approximately 1 bar (1 atm ≈ 1.01 bar), the teaching of US ‘695 translates to P ≤ 0.9 bar, which encompasses the claimed range of 0.80 bar 0.85 bar. In the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP §2144.05(I). It is the Primary Examiner’s position that, in teaching a pressure range encompassing that claimed, the “general conditions” of the claim are disclosed. See Aller, 220 F.2d at 456 and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) at 276. US ‘695 further discloses that the vacuum pressure is used to achieve homogenous distribution of additives and/or flavoring throughout the substrate [0028] and that the disclosed P ≤ 0.9 bar is useful to ensure that the substrate is fully saturated [0030]. Based on this, it is the Primary Examiner’s position that the vacuum pressure applied is a result-effective variable affecting the homogeneity and degree of saturation of the toothpicks. In re Applied Materials, Inc., 103 USPQ2d 2000, 692 F.3d 1289 (Fed. Cir. 2012) at 1297.
Claim 22
The Primary Examiner interprets the heating referred to in this claim as being the final heating of the toothpicks. US ‘695 teaches drying in a heated, low humidity environment [0022] without specifying the temperature or time. It is the Primary Examiner’s position that drying time and temperature are known result-effective variables in the coating art, affecting the overall efficiency of the process, as well as the final moisture content of the toothpicks. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the drying time and temperature in US ‘695 by routine experimentation. MPEP §2144.05(II). There is no evidence of record that obtaining the claimed time and temperature was beyond the capabilities of one of ordinary skill in the art or produced any unexpectedly beneficial properties, further supporting the Primary Examiner’s position that optimization of the vacuum pressure would have been obvious. In re Applied Materials, Inc., 103 USPQ2d 2000, 692 F.3d 1289 (Fed. Cir. 2012) at 1297.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
21 October 2021